Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Annual Report of Pendrell Corporation (the “Company”) on Form10-K for the period ending December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (“Report”), Lee E. Mikles, Chief Executive Officer and President (principal executive officer) and Steven A. Ednie, Vice President, Chief Financial Officer (principal financial and accounting officer) of the Company, each hereby certifies, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: The Report fully complies with the requirements of Sections13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /S/LEE E. MIKLES /S/STEVEN A. EDNIE Lee E. Mikles Chief Executive Officer and President (principal executive officer) Steven A. Ednie Vice President, Chief Financial Officer (principal financial and accounting officer) March15, 2017 March15, 2017 A signed original of this written statement has been provided to Pendrell Corporation and will be retained by Pendrell Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
